Citation Nr: 1608378	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-36 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial disability rating for residuals of necrotizing gingivitis, periodontal bone loss and recession.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from September 1983 to May 2007.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in Phoenix, Arizona, which, in pertinent part, granted service connection for residuals of necrotizing gingivitis, periodontal bone loss and recession, and assigned an initial noncompensable (0 percent) disability rating.

This case was first before the Board in March 2013, where the issue on appeal was remanded to schedule the Veteran for a new VA dental examination.  As the instant decision remands the issue on appeal to obtain an addendum opinion, the Board need not address its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), at this time.  

The Veteran has appealed from the initial rating assigned for the service-connected residuals of necrotizing gingivitis, periodontal bone loss and recession.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 



REMAND

Addendum Opinion

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

The Veteran's service-connected residuals of necrotizing gingivitis, periodontal bone loss and recession, was initially rated under Diagnostic Code 9915.  38 C.F.R. § 4.150.  Pursuant to Diagnostic Code 9915, loss of less than 25 percent of the maxilla will be rated as 20 percent disabling when the loss is not replaceable by prosthesis, and rated as noncompensable (0 percent) when the loss is replaceable by prosthesis.  

In a January 2013 brief, prior to the Board's remand in March 2013, the Veteran's representative argued that the Veteran had dental damage that was not replaceable by prosthesis.  Subsequently, in May 2013, the Veteran received a new VA dental examination.  The VA examination report reflects that the Veteran had posterior alveolar bone loss of 15 to 20 percent.  Gingival recession and acid erosion of the buccal surfaces of the teeth were also noted.  

The Board notes that the VA examiner did not specifically opine as to whether the posterior alveolar bone loss and/or any other identified dental symptoms were replaceable by prosthesis.  In a September 2015 brief, the Veteran's representative noted that no opinion was rendered concerning whether the loss was replaceable by prosthesis and, "with this being an integral part of the evaluation of this condition," the Veteran's representative requested that the issue again be remanded to obtain the necessary opinion.  As the Board agrees that such an opinion would assist in addressing the rating issue on appeal, the instant matter will be remanded for an addendum opinion.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain the outstanding VA treatment records for the period from February 2012 forward.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment (medical) records pertaining to the Veteran's dental treatment, not already of record, for the period from February 2012 forward.

2.  Return the May 2013 VA dental examination report to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should advance the following opinion:

Whether any of the dental symptoms identified in the May 2013 VA dental examination, in particular the posterior alveolar bone loss of 15 to 20 percent, are replaceable by prosthesis.

3.  Then readjudicate the issue of a higher (compensable) initial disability rating for residuals of necrotizing gingivitis, periodontal bone loss and recession.  If any benefit sought remains denied, the Veteran and representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


